Case: 4:19-cv-01557-JCH Doc. #: 5 Filed: 08/19/19 Page: 1 of 2 PageID #: 24



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

HARVINDER S. PUJJI,          )
                             )
     Plaintiff,              )
                             )
vs.                          ) Case No.: 4:19-cv-01557 JCH
                             )
THE HONORABLE ELAINE L. CHAO )
SECRETARY OF TRANSPORTATION, )
                             )
     Defendant               )

   MOTION FOR LEAVE TO VOLUNTARILY DISMISS WITH PREJUDICE

       COMES NOW, Plaintiff, Harvinder S. Pujji, by and through counsel, and hereby

moves to dismiss his Petition for Judicial Review against Defendant Department of

Transportation (“DOT”), Federal Aviation Administration (“FAA”). Each side shall bear

its own costs, fees and expenses in this matter.

       WHEREFORE, Plaintiff prays this Court for an Order to dismiss this action.




                                             Respectfully submitted,


                                             /s/ Vincent A. Banks III
                                             Vincent A. Banks III, MO Bar #51404
                                             4579 Laclede Avenue, Ste. 379
                                             St. Louis, MO 63108
                                             314-409-7920
                                             314-361-5515 (fax)
                                             vbesquire@sbcglobal.net
                                             Counsel for Plaintiff
Case: 4:19-cv-01557-JCH Doc. #: 5 Filed: 08/19/19 Page: 2 of 2 PageID #: 25



                                             Pari Sheth, MO Bar #52605
                                             7750 Clayton Road, Suite 102
                                             St. Louis, MO 63117
                                             314-567-2010
                                             314-754-9874 (fax)
                                             pari@parisheth.com
                                             Co-counsel for Plaintiff



                      CERFICATE OF SERVICE

       I hereby certify that on August 19, 2019, the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing
system upon U. S. Attorney’s Office, Nicholas P. Llewellyn,
Nicholas.llewellyn@usdoj.gov, attorneys for Defendant.


                                             /s/ Vincent A. Banks III




                                            2
